Upon a Petition for Rehearing
On January 30, 2009 came Mihai Gheorghiu, by court-appointed counsel, and filed a petition requesting that the Court set aside the judgment rendered herein on January 20, 2009, and grant a rehearing thereof.
Upon consideration whereof, the petition for rehearing is granted and appellant’s motion for a delayed appeal is also granted. Accordingly, the opinion previously rendered on January 20, 2009 is withdrawn, the mandate entered on that date is vacated, and the appeal is reinstated on the docket of this Court.
No further briefing is required. However, if either party wishes to file an additional brief, counsel shall so notify the clerk of this Court within ten days of the date of entry of this order.